Walkee, J.
This case was fairly submitted to the jury, which was composed of business men. There was evidence sufficient to sustain the verdict. Indeed, we think it was right; most certainly it was not decidedly and strongly against the weight of the evidence. Had Beall been satisfied with his answer, as drawn by his counsel, perhaps the Judge would have been justified in granting a new trial; but he introduced himself as a witness, and we think a fair construction of his testimony shows that Cleckley never understood that he was depositing money as a “ bonus.” Cleckley swears so explicitly, and Beall’s testimony is sufficiently corroborative to overcome the answer, especially when taken in connexion with the testimony of the other commission merchants as to the usages of trade*in the place where this transaction occurred. When the Court grants a new trial on the ground that the verdict is against the evidence, this Court will reverse such judgment where it appears from the record that the verdict is not contrary to the evidence. Pitts vs. Thrower, 30 Geo. R., 212. The verdict being right, the judgment of the Court setting it aside was wrong, and the judgment is therefore reversed.